UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-08547 Pioneer Series Trust XII (Exact name of registrant as specified in charter) 60 State Street Boston, MA02109 (Address of principal executive offices) Terrence J. Cullen 60 State Street Boston, MA02109 (Name and address of agent for service) Registrant's telephone number, including area code:(617) 742-7825 Date of fiscal year end:December 31 Date of reporting period:July 1, 2013 to June 30, 2014 SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant)Pioneer Series Trust XII By (Signature and Title)/s/ Mark D. Goodwin Mark D. Goodwin, Executive Vice President DateAugust 20, 2014 Pioneer Disciplined Growth Fund AETNA INC. Ticker: AET Security ID: 00817Y108 Meeting Date: MAY 30, 2014 Meeting Type: Annual Record Date: MAR 28, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Fernando Aguirre For For Management 1b Elect Director Mark T. Bertolini For For Management 1c Elect Director Frank M. Clark For For Management 1d Elect Director Betsy Z. Cohen For For Management 1e Elect Director Molly J. Coye For For Management 1f Elect Director Roger N. Farah For For Management 1g Elect Director Barbara Hackman Franklin For For Management 1h Elect Director Jeffrey E. Garten For For Management 1i Elect Director Ellen M. Hancock For For Management 1j Elect Director Richard J. Harrington For For Management 1k Elect Director Edward J. Ludwig For For Management 1l Elect Director Joseph P. Newhouse For For Management 2 Ratify Auditors For For Management 3 Reduce Supermajority Vote Requirement For For Management 4 Amend Right to Call Special Meeting For For Management 5 Amend Omnibus Stock Plan For For Management 6 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 7A Require Independent Board Chairman Against Against Shareholder 7B Enhance Board Oversight of Political Against Against Shareholder Contributions 7C Amend Policy to Disclose Payments to Against Abstain Shareholder Tax-Exempt Organizations AMARIN CORPORATION PLC Ticker: AMRN Security ID: 023111206 Meeting Date: JUL 09, 2013 Meeting Type: Annual Record Date: APR 22, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Re-elect Joseph S. Zakrzewski as For For Management Director 2 Re-elect Kristine Peterson as Director For For Management 3 Elect David Stack as Director For For Management 4 Advisory Vote to Approve Compensation For For Management of Named Executive Officers 5 Approve Remuneration Report For For Management 6 Appoint Deloitte & Touche LLP as For For Management Auditors and Authorise Their Remuneration 7 Amend Articles of Association to For For Management Remove Company Borrowing Limitation AMAZON.COM, INC. Ticker: AMZN Security ID: 023135106 Meeting Date: MAY 21, 2014 Meeting Type: Annual Record Date: MAR 31, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Jeffrey P. Bezos For For Management 1b Elect Director Tom A. Alberg For For Management 1c Elect Director John Seely Brown For For Management 1d Elect Director William B. Gordon For For Management 1e Elect Director Jamie S. Gorelick For For Management 1f Elect Director Alain Monie For For Management 1g Elect Director Jonathan J. Rubinstein For For Management 1h Elect Director Thomas O. Ryder For For Management 1i Elect Director Patricia Q. Stonesifer For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Report on Political Contributions Against Abstain Shareholder ANALOG DEVICES, INC. Ticker: ADI Security ID: 032654105 Meeting Date: MAR 12, 2014 Meeting Type: Annual Record Date: JAN 10, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Ray Stata For For Management 1b Elect Director Vincent T. Roche For For Management 1c Elect Director Richard M. Beyer For For Management 1d Elect Director James A. Champy For For Management 1e Elect Director John C. Hodgson For For Management 1f Elect Director Yves-Andre Istel For For Management 1g Elect Director Neil Novich For For Management 1h Elect Director F. Grant Saviers For For Management 1i Elect Director Kenton J. Sicchitano For For Management 1j Elect Director Lisa T. Su For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Amend Omnibus Stock Plan For For Management 4 Ratify Auditors For For Management APPLE INC. Ticker: AAPL Security ID: 037833100 Meeting Date: FEB 28, 2014 Meeting Type: Annual Record Date: DEC 30, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director William Campbell For For Management 1.2 Elect Director Timothy Cook For For Management 1.3 Elect Director Millard Drexler For For Management 1.4 Elect Director Al Gore For For Management 1.5 Elect Director Robert Iger For For Management 1.6 Elect Director Andrea Jung For For Management 1.7 Elect Director Arthur Levinson For For Management 1.8 Elect Director Ronald Sugar For For Management 2 Adopt Majority Voting for Uncontested For For Management Election of Directors 3 Amend Articles to Eliminate Board For For Management Blank Check Authority to Issue Preferred Stock 4 Establish a Par Value for Common Stock For For Management 5 Ratify Auditors For For Management 6 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 7 Approve Omnibus Stock Plan For For Management 8 Establish Board Committee on Human Against Against Shareholder Rights 9 Report on Trade Associations and Against Abstain Shareholder Organizations that Promote Sustainability Practices 10 Advisory Vote to Increase Capital Against Against Shareholder Repurchase Program 11 Proxy Access Against Against Shareholder CABOT OIL & GAS CORPORATION Ticker: COG Security ID: 127097103 Meeting Date: MAY 01, 2014 Meeting Type: Annual Record Date: MAR 06, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Dan O. Dinges For For Management 1b Elect Director James R. Gibbs For For Management 1c Elect Director Robert L. Keiser For For Management 1d Elect Director W. Matt Ralls For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Increase Authorized Common Stock For For Management 5 Approve Omnibus Stock Plan For For Management 6 Report on Political Contributions Against Abstain Shareholder CAMPBELL SOUP COMPANY Ticker: CPB Security ID: 134429109 Meeting Date: NOV 20, 2013 Meeting Type: Annual Record Date: SEP 23, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Edmund M. Carpenter For For Management 1.2 Elect Director Paul R. Charron For For Management 1.3 Elect Director Bennett Dorrance For For Management 1.4 Elect Director Lawrence C. Karlson For For Management 1.5 Elect Director Randall W. Larrimore For For Management 1.6 Elect Director Mary Alice Dorrance For For Management Malone 1.7 Elect Director Sara Mathew For For Management 1.8 Elect Director Denise M. Morrison For For Management 1.9 Elect Director Charles R. Perrin For For Management 1.10 Elect Director A. Barry Rand For For Management 1.11 Elect Director Nick Shreiber For For Management 1.12 Elect Director Tracey T. Travis For For Management 1.13 Elect Director Archbold D. van Beuren For Withhold Management 1.14 Elect Director Les C. Vinney For For Management 1.15 Elect Director Charlotte C. Weber For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation CELGENE CORPORATION Ticker: CELG Security ID: 151020104 Meeting Date: JUN 18, 2014 Meeting Type: Annual Record Date: APR 21, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Robert J. Hugin For For Management 1.2 Elect Director Richard W. Barker For For Management 1.3 Elect Director Michael D. Casey For For Management 1.4 Elect Director Carrie S. Cox For For Management 1.5 Elect Director Rodman L. Drake For For Management 1.6 Elect Director Michael A. Friedman For For Management 1.7 Elect Director Gilla Kaplan For For Management 1.8 Elect Director James J. Loughlin For For Management 1.9 Elect Director Ernest Mario For For Management 2 Ratify Auditors For For Management 3 Increase Authorized Common Stock and For For Management Approve Stock Split 4 Amend Omnibus Stock Plan For For Management 5 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 6 Report on Lobbying Payments and Policy Against Abstain Shareholder CITIGROUP INC. Ticker: C Security ID: 172967424 Meeting Date: APR 22, 2014 Meeting Type: Annual Record Date: FEB 24, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Michael L. Corbat For For Management 1b Elect Director Duncan P. Hennes For For Management 1c Elect Director Franz B. Humer For For Management 1d Elect Director Eugene M. McQuade For For Management 1e Elect Director Michael E. O'Neill For For Management 1f Elect Director Gary M. Reiner For For Management 1g Elect Director Judith Rodin For For Management 1h Elect Director Robert L. Ryan For For Management 1i Elect Director Anthony M. Santomero For For Management 1j Elect Director Joan E. Spero For For Management 1k Elect Director Diana L. Taylor For For Management 1l Elect Director William S. Thompson, Jr. For For Management 1m Elect Director James S. Turley For For Management 1n Elect Director Ernesto Zedillo Ponce For For Management de Leon 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Approve Omnibus Stock Plan For For Management 5 Stock Retention/Holding Period Against Against Shareholder 6 Report on Lobbying Payments and Policy Against Abstain Shareholder 7 Amend Director Indemnifications Against Against Shareholder Provisions 8 Adopt Proxy Access Right Against Against Shareholder COLGATE-PALMOLIVE COMPANY Ticker: CL Security ID: 194162103 Meeting Date: MAY 09, 2014 Meeting Type: Annual Record Date: MAR 10, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Nikesh Arora For For Management 1b Elect Director John T. Cahill For For Management 1c Elect Director Ian Cook For For Management 1d Elect Director Helene D. Gayle For For Management 1e Elect Director Ellen M. Hancock For For Management 1f Elect Director Joseph Jimenez For For Management 1g Elect Director Richard J. Kogan For For Management 1h Elect Director Delano E. Lewis For For Management 1i Elect Director J. Pedro Reinhard For For Management 1j Elect Director Stephen I. Sadove For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Stock Retention Against Against Shareholder COMCAST CORPORATION Ticker: CMCSA Security ID: 20030N101 Meeting Date: MAY 21, 2014 Meeting Type: Annual Record Date: MAR 21, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Kenneth J. Bacon For For Management 1.2 Elect Director Sheldon M. Bonovitz For For Management 1.3 Elect Director Edward D. Breen For For Management 1.4 Elect Director Joseph J. Collins For For Management 1.5 Elect Director J. Michael Cook For For Management 1.6 Elect Director Gerald L. Hassell For For Management 1.7 Elect Director Jeffrey A. Honickman For For Management 1.8 Elect Director Eduardo G. Mestre For For Management 1.9 Elect Director Brian L. Roberts For For Management 1.10 Elect Director Ralph J. Roberts For For Management 1.11 Elect Director Johnathan A. Rodgers For For Management 1.12 Elect Director Judith Rodin For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Report on Lobbying Payments and Policy Against Abstain Shareholder 5 Pro-rata Vesting of Equity Plans Against Against Shareholder COVIDIEN PLC Ticker: COV Security ID: G2554F113 Meeting Date: MAR 19, 2014 Meeting Type: Annual Record Date: JAN 09, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Jose E. Almeida For For Management 1b Elect Director Joy A. Amundson For For Management 1c Elect Director Craig Arnold For For Management 1d Elect Director Robert H. Brust For For Management 1e Elect Director Christopher J. Coughlin For For Management 1f Elect Director Randall J. Hogan, III For For Management 1g Elect Director Martin D. Madaus For For Management 1h Elect Director Dennis H. Reilley For For Management 1i Elect Director Stephen H. Rusckowski For For Management 1j Elect Director Joseph A. Zaccagnino For For Management 2 Approve Auditors and Authorize Board For For Management to Fix Their Remuneration 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Authorize Market Purchases of Ordinary For For Management Shares 5 Authorize the Price Range at which the For For Management Company can Reissue Shares that it holds as Treasury Shares 6 Renew Director's Authority to Issue For Against Management Shares 7 Renew Director's Authority to Issue For For Management Shares for Cash CUMMINS INC. Ticker: CMI Security ID: 231021106 Meeting Date: MAY 13, 2014 Meeting Type: Annual Record Date: MAR 11, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director N. Thomas Linebarger For For Management 2 Elect Director William I. Miller For For Management 3 Elect Director Alexis M. Herman For For Management 4 Elect Director Georgia R. Nelson For For Management 5 Elect Director Robert K. Herdman For For Management 6 Elect Director Robert J. Bernhard For For Management 7 Elect Director Franklin R. Chang Diaz For For Management 8 Elect Director Stephen B. Dobbs For For Management 9 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 10 Ratify Auditors For For Management 11 Provide For Confidential Running Vote Against For Shareholder Tallies CVS CAREMARK CORPORATION Ticker: CVS Security ID: 126650100 Meeting Date: MAY 08, 2014 Meeting Type: Annual Record Date: MAR 13, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director C. David Brown, II For For Management 1.2 Elect Director Nancy-Ann M. DeParle For For Management 1.3 Elect Director David W. Dorman For For Management 1.4 Elect Director Anne M. Finucane For For Management 1.5 Elect Director Larry J. Merlo For For Management 1.6 Elect Director Jean-Pierre Millon For For Management 1.7 Elect Director Richard J. Swift For For Management 1.8 Elect Director William C. Weldon For For Management 1.9 Elect Director Tony L. White For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation EATON CORPORATION PLC Ticker: ETN Security ID: G29183103 Meeting Date: APR 23, 2014 Meeting Type: Annual Record Date: FEB 24, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director George S. Barrett For For Management 1b Elect Director Todd M. Bluedorn For For Management 1c Elect Director Christopher M. Connor For For Management 1d Elect Director Michael J. Critelli For For Management 1e Elect Director Alexander M. Cutler For For Management 1f Elect Director Charles E. Golden For For Management 1g Elect Director Linda A. Hill For For Management 1h Elect Director Arthur E. Johnson For For Management 1i Elect Director Ned C. Lautenbach For For Management 1j Elect Director Deborah L. McCoy For For Management 1k Elect Director Gregory R. Page For For Management 1l Elect Director Gerald B. Smith For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Approval of Overseas Market Purchases For For Management of the Company Shares ECOLAB INC. Ticker: ECL Security ID: 278865100 Meeting Date: MAY 08, 2014 Meeting Type: Annual Record Date: MAR 11, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Election Of Director Douglas M. Baker, For For Management Jr. 1.2 Election Of Director Barbara J. Beck For For Management 1.3 Election Of Director Leslie S. Biller For For Management 1.4 Election Of Director Carl M. Casale For For Management 1.5 Election Of Director Stephen I. Chazen For For Management 1.6 Election Of Director Jerry A. For For Management Grundhofer 1.7 Election Of Director Arthur J. Higgins For For Management 1.8 Election Of Director Joel W. Johnson For For Management 1.9 Election Of Director Michael Larson For For Management 1.10 Election Of Director Jerry W. Levin For For Management 1.11 Election Of Director Robert L. Lumpkins For For Management 1.12 Election Of Director Victoria J. Reich For For Management 1.13 Election Of Director Suzanne M. For For Management Vautrinot 1.14 Election Of Director John J. Zillmer For For Management 2 Ratify Auditors For For Management 3 Amend Executive Incentive Bonus Plan For For Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 5 Require Independent Board Chairman Against Against Shareholder EMC CORPORATION Ticker: EMC Security ID: 268648102 Meeting Date: APR 30, 2014 Meeting Type: Annual Record Date: FEB 28, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Michael W. Brown For For Management 1b Elect Director Randolph L. Cowen For For Management 1c Elect Director Gail Deegan For For Management 1d Elect Director James S. DiStasio For For Management 1e Elect Director John R. Egan For For Management 1f Elect Director William D. Green For For Management 1g Elect Director Edmund F. Kelly For For Management 1h Elect Director Jami Miscik For For Management 1i Elect Director Paul Sagan For For Management 1j Elect Director David N. Strohm For For Management 1k Elect Director Joseph M. Tucci For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Require Independent Board Chairman Against Against Shareholder 5 Screen Political Contributions for Against Against Shareholder Consistency with Corporate Values EOG RESOURCES, INC. Ticker: EOG Security ID: 26875P101 Meeting Date: MAY 01, 2014 Meeting Type: Annual Record Date: MAR 07, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Janet F. Clark For For Management 1b Elect Director Charles R. Crisp For For Management 1c Elect Director James C. Day For For Management 1d Elect Director Mark G. Papa For For Management 1e Elect Director H. Leighton Steward For For Management 1f Elect Director Donald F. Textor For For Management 1g Elect Director William R. Thomas For For Management 1h Elect Director Frank G. Wisner For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Report on Management of Hydraulic Against Abstain Shareholder Fracturing Risks and Opportunities 5 Report on Methane Emissions Management Against Abstain Shareholder and Reduction Targets EXPRESS SCRIPTS HOLDING COMPANY Ticker: ESRX Security ID: 30219G108 Meeting Date: MAY 07, 2014 Meeting Type: Annual Record Date: MAR 10, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Gary G. Benanav For For Management 1b Elect Director Maura C. Breen For For Management 1c Elect Director William J. DeLaney For For Management 1d Elect Director Nicholas J. LaHowchic For For Management 1e Elect Director Thomas P. Mac Mahon For For Management 1f Elect Director Frank Mergenthaler For For Management 1g Elect Director Woodrow A. Myers, Jr. For For Management 1h Elect Director John O. Parker, Jr. For For Management 1i Elect Director George Paz For For Management 1j Elect Director William L. Roper For For Management 1k Elect Director Seymour Sternberg For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation F5 NETWORKS, INC. Ticker: FFIV Security ID: 315616102 Meeting Date: MAR 13, 2014 Meeting Type: Annual Record Date: JAN 06, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director A. Gary Ames For For Management 1b Elect Director Stephen Smith For For Management 2 Amend Omnibus Stock Plan For For Management 3 Ratify Auditors For For Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation FACEBOOK, INC. Ticker: FB Security ID: 30303M102 Meeting Date: MAY 22, 2014 Meeting Type: Annual Record Date: MAR 24, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Marc L. Andreessen For For Management 1.2 Elect Director Erskine B. Bowles For For Management 1.3 Elect Director Susan D. For For Management Desmond-Hellmann 1.4 Elect Director Donald E. Graham For For Management 1.5 Elect Director Reed Hastings For For Management 1.6 Elect Director Sheryl K. Sandberg For For Management 1.7 Elect Director Peter A. Thiel For For Management 1.8 Elect Director Mark Zuckerberg For For Management 2 Ratify Auditors For For Management 3 Approve Recapitalization Plan for all Against For Shareholder Stock to Have One-vote per Share 4 Report on Lobbying Payments and Policy Against Abstain Shareholder 5 Screen Political Contributions for Against Against Shareholder Consistency with Corporate Values 6 Assess Privacy and Advertising Policy Against Against Shareholder Relating to Childhood Obesity 7 Report on Sustainability Against Abstain Shareholder FEDEX CORPORATION Ticker: FDX Security ID: 31428X106 Meeting Date: SEP 23, 2013 Meeting Type: Annual Record Date: JUL 29, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director James L. Barksdale For For Management 1.2 Elect Director John A. Edwardson For For Management 1.3 Elect Director Shirley Ann Jackson For For Management 1.4 Elect Director Steven R. Loranger For For Management 1.5 Elect Director Gary W. Loveman For For Management 1.6 Elect Director R. Brad Martin For For Management 1.7 Elect Director Joshua Cooper Ramo For For Management 1.8 Elect Director Susan C. Schwab For For Management 1.9 Elect Director Frederick W. Smith For For Management 1.10 Elect Director David P. Steiner For For Management 1.11 Elect Director Paul S. Walsh For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Amend Omnibus Stock Plan For For Management 4 Ratify Auditors For For Management 5 Require Independent Board Chairman Against For Shareholder 6 Adopt Proxy Access Right Against Against Shareholder 7 Limit Accelerated Vesting of Awards Against For Shareholder 8 Adopt Policy Prohibiting Hedging and Against For Shareholder Pledging Transactions 9 Report on Political Contributions Against Abstain Shareholder 10 Adopt Policy to Ensure Consistency Against Against Shareholder between Company Values and Political Contributions 11 Provide Vote Counting to Exclude Against Against Shareholder Abstentions FREEPORT-MCMORAN COPPER & GOLD INC. Ticker: FCX Security ID: 35671D857 Meeting Date: JUL 16, 2013 Meeting Type: Annual Record Date: MAY 24, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Richard C. Adkerson For For Management 1.2 Elect Director Robert J. Allison, Jr. For For Management 1.3 Elect Director Alan R. Buckwalter, III For For Management 1.4 Elect Director Robert A. Day For For Management 1.5 Elect Director James C. Flores For For Management 1.6 Elect Director Gerald J. Ford For For Management 1.7 Elect Director Thomas A. Fry, III For For Management 1.8 Elect Director H. Devon Graham, Jr. For For Management 1.9 Elect Director Charles C. Krulak For For Management 1.10 Elect Director Bobby Lee Lackey For For Management 1.11 Elect Director Jon C. Madonna For For Management 1.12 Elect Director Dustan E. McCoy For For Management 1.13 Elect Director James R. Moffett For For Management 1.14 Elect Director B. M. Rankin, Jr. For For Management 1.15 Elect Director Stephen H. Siegele For For Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Ratify Auditors For For Management 4 Request Director Nominee with Against Against Shareholder Environmental Qualifications 5 Require Independent Board Chairman Against For Shareholder 6 Adopt Policy and Report on Board Against Against Shareholder Diversity 7 Amend Bylaws Call Special Meetings Against For Shareholder GILEAD SCIENCES, INC. Ticker: GILD Security ID: 375558103 Meeting Date: MAY 07, 2014 Meeting Type: Annual Record Date: MAR 12, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director John F. Cogan For For Management 1b Elect Director Etienne F. Davignon For For Management 1c Elect Director Carla A. Hills For For Management 1d Elect Director Kevin E. Lofton For For Management 1e Elect Director John W. Madigan For For Management 1f Elect Director John C. Martin For For Management 1g Elect Director Nicholas G. Moore For For Management 1h Elect Director Richard J. Whitley For For Management 1i Elect Director Gayle E. Wilson For For Management 1j Elect Director Per Wold-Olsen For For Management 2 Ratify Auditors For For Management 3 Approve Amendment to Certificate of For Against Management Incorporation to Adopt Delaware as the Exclusive Forum for Certain Legal Actions 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 5 Require Independent Board Chairman Against Against Shareholder 6 Provide Right to Act by Written Consent Against For Shareholder 7 Link CEO Compensation to Patient Against Against Shareholder Access to the Company's Medicine GOOGLE INC. Ticker: GOOG Security ID: 38259P508 Meeting Date: MAY 14, 2014 Meeting Type: Annual Record Date: MAR 17, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Larry Page For For Management 1.2 Elect Director Sergey Brin For Withhold Management 1.3 Elect Director Eric E. Schmidt For For Management 1.4 Elect Director L. John Doerr For For Management 1.5 Elect Director Diane B. Greene For For Management 1.6 Elect Director John L. Hennessy For For Management 1.7 Elect Director Ann Mather For For Management 1.8 Elect Director Paul S. Otellini For For Management 1.9 Elect Director K. Ram Shriram For For Management 1.10 Elect Director Shirley M. Tilghman For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Approve Recapitalization Plan for all Against For Shareholder Stock to Have One-vote per Share 5 Report on Lobbying Payments and Policy Against Abstain Shareholder 6 Require a Majority Vote for the Against For Shareholder Election of Directors 7 Adopt Policy and Report on Impact of Against Against Shareholder Tax Strategy 8 Require Independent Board Chairman Against Against Shareholder GREEN MOUNTAIN COFFEE ROASTERS, INC. Ticker: GMCR Security ID: 393122106 Meeting Date: MAR 06, 2014 Meeting Type: Annual Record Date: JAN 06, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director John D. Hayes For For Management 1.2 Elect Director A.D. David Mackay For For Management 1.3 Elect Director Michael J. Mardy For For Management 1.4 Elect Director David E. Moran For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Change Company Name For For Management 4 Approve Omnibus Stock Plan For For Management 5 Approve Qualified Employee Stock For For Management Purchase Plan 6 Ratify Auditors For For Management HALLIBURTON COMPANY Ticker: HAL Security ID: 406216101 Meeting Date: MAY 21, 2014 Meeting Type: Annual Record Date: MAR 24, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Alan M. Bennett For For Management 1.2 Elect Director James R. Boyd For For Management 1.3 Elect Director Milton Carroll For For Management 1.4 Elect Director Nance K. Dicciani For For Management 1.5 Elect Director Murry S. Gerber For For Management 1.6 Elect Director Jose C. Grubisich For For Management 1.7 Elect Director Abdallah S. Jum'ah For For Management 1.8 Elect Director David J. Lesar For For Management 1.9 Elect Director Robert A. Malone For For Management 1.10 Elect Director J. Landis Martin For For Management 1.11 Elect Director Debra L. Reed For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Report on Human Rights Risk Assessment Against Abstain Shareholder Process HONEYWELL INTERNATIONAL INC. Ticker: HON Security ID: 438516106 Meeting Date: APR 28, 2014 Meeting Type: Annual Record Date: FEB 28, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1A Elect Director Gordon M. Bethune For For Management 1B Elect Director Kevin Burke For For Management 1C Elect Director Jaime Chico Pardo For For Management 1D Elect Director David M. Cote For For Management 1E Elect Director D. Scott Davis For For Management 1F Elect Director Linnet F. Deily For For Management 1G Elect Director Judd Gregg For For Management 1H Elect Director Clive Hollick For For Management 1I Elect Director Grace D. Lieblein For For Management 1J Elect Director George Paz For For Management 1K Elect Director Bradley T. Sheares For For Management 1L Elect Director Robin L. Washington For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Require Independent Board Chairman Against Against Shareholder 5 Provide Right to Act by Written Consent Against For Shareholder 6 Pro-rata Vesting of Equity Awards Against Against Shareholder 7 Report on Lobbying Payments and Policy Against Abstain Shareholder INGERSOLL-RAND PLC Ticker: IR Security ID: G47791101 Meeting Date: JUN 05, 2014 Meeting Type: Annual Record Date: APR 08, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Ann C. Berzin For For Management 1b Elect Director John Bruton For For Management 1c Elect Director Jared L. Cohon For For Management 1d Elect Director Gary D. Forsee For For Management 1e Elect Director Edward E. Hagenlocker For For Management 1f Elect Director Constance J. Horner For For Management 1g Elect Director Michael W. Lamach For For Management 1h Elect Director Theodore E. Martin For For Management 1i Elect Director John P. Surma For For Management 1j Elect Director Richard J. Swift For For Management 1k Elect Director Tony L. White For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Approve Auditors and Authorize Board For For Management to Fix Their Remuneration 4 Renew Directors' Authority to Issue For For Management Shares 5 Renew Directors' Authority to Issue For For Management Shares for Cash 6 Authorize the Price Range at which the For For Management Company can Reissue Shares that it holds as Treasury Shares JOHNSON & JOHNSON Ticker: JNJ Security ID: 478160104 Meeting Date: APR 24, 2014 Meeting Type: Annual Record Date: FEB 25, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Mary Sue Coleman For For Management 1b Elect Director James G. Cullen For For Management 1c Elect Director Ian E. L. Davis For For Management 1d Elect Director Alex Gorsky For For Management 1e Elect Director Susan L. Lindquist For For Management 1f Elect Director Mark B. McClellan For For Management 1g Elect Director Anne M. Mulcahy For For Management 1h Elect Director Leo F. Mullin For For Management 1i Elect Director William D. Perez For For Management 1j Elect Director Charles Prince For For Management 1k Elect Director A. Eugene Washington For For Management 1l Elect Director Ronald A. Williams For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management 4 Stock Retention/Holding Period Against Against Shareholder LOWE'S COMPANIES, INC. Ticker: LOW Security ID: 548661107 Meeting Date: MAY 30, 2014 Meeting Type: Annual Record Date: MAR 28, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Raul Alvarez For For Management 1.2 Elect Director David W. Bernauer For For Management 1.3 Elect Director Leonard L. Berry For For Management 1.4 Elect Director Angela F. Braly For For Management 1.5 Elect Director Richard W. Dreiling For For Management 1.6 Elect Director Dawn E. Hudson For For Management 1.7 Elect Director Robert L. Johnson For For Management 1.8 Elect Director Marshall O. Larsen For For Management 1.9 Elect Director Richard K. Lochridge For For Management 1.10 Elect Director Robert A. Niblock For For Management 1.11 Elect Director Eric C. Wiseman For For Management 2 Amend Omnibus Stock Plan For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Ratify Auditors For For Management 5 Report on Data Used to Make Against Abstain Shareholder Environmental Goals and Costs and Benefits of Sustainability Program LYONDELLBASELL INDUSTRIES NV Ticker: LYB Security ID: N53745100 Meeting Date: APR 16, 2014 Meeting Type: Annual Record Date: MAR 19, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Jagjeet S. Bindra to Supervisory For For Management Board 1b Elect Milton Carroll to Supervisory For For Management Board 1c Elect Claire S. Farley to Supervisory For For Management Board 1d Elect Rudy van der Meer to Supervisory For For Management Board 1e Elect Isabella D. Goren to Supervisory For For Management Board 1f Elect Nance K. Dicciani to Supervisory For For Management Board 2a Elect Karyn F. Ovelmen to Management For For Management Board 2b Elect Craig B. Glidden to Management For For Management Board 2c Elect Bhavesh V. Patel to Management For For Management Board 2d Elect Patrick D. Quarles to Management For For Management Board 2e Elect Timothy D. Roberts to Management For For Management Board 3 Adopt Financial Statements and For For Management Statutory Reports 4 Approve Discharge of Management Board For For Management 5 Approve Discharge of Supervisory Board For For Management 6 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 7 Ratify PricewaterhouseCoopers For For Management Accountants N.V. as Auditors 8 Approve Dividends of USD 2.20 Per Share For For Management 9 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 10 Authorize Repurchase of Up to 10 For For Management Percent of Issued Share Capital 11 Approve Cancellation of up to 10 For For Management Percent of Issued Share Capital in Treasury Account MARRIOTT INTERNATIONAL, INC. Ticker: MAR Security ID: 571903202 Meeting Date: MAY 09, 2014 Meeting Type: Annual Record Date: MAR 14, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director J.W. Marriott, Jr. For For Management 1.2 Elect Director John W. Marriott, III For For Management 1.3 Elect Director Mary K. Bush For For Management 1.4 Elect Director Frederick A. Henderson For For Management 1.5 Elect Director Lawrence W. Kellner For For Management 1.6 Elect Director Debra L. Lee For For Management 1.7 Elect Director George Munoz For For Management 1.8 Elect Director Harry J. Pearce For For Management 1.9 Elect Director Steven S Reinemund For For Management 1.10 Elect Director W. Mitt Romney For For Management 1.11 Elect Director Arne M. Sorenson For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Amend Omnibus Stock Plan For For Management 5 Reduce Supermajority Vote Requirement Against For Shareholder MAXIM INTEGRATED PRODUCTS, INC. Ticker: MXIM Security ID: 57772K101 Meeting Date: NOV 13, 2013 Meeting Type: Annual Record Date: SEP 19, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Tunc Doluca For For Management 1.2 Elect Director B. Kipling Hagopian For For Management 1.3 Elect Director James R. Bergman For For Management 1.4 Elect Director Joseph R. Bronson For For Management 1.5 Elect Director Robert E. Grady For For Management 1.6 Elect Director William D. Watkins For For Management 1.7 Elect Director A.R. Frank Wazzan For For Management 2 Ratify Auditors For For Management 3 Amend Qualified Employee Stock For For Management Purchase Plan 4 Amend Omnibus Stock Plan For Against Management 5 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation MICROSOFT CORPORATION Ticker: MSFT Security ID: 594918104 Meeting Date: NOV 19, 2013 Meeting Type: Annual Record Date: SEP 13, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Steven A. Ballmer For For Management 2 Elect Director Dina Dublon For For Management 3 Elect Director William H. Gates For For Management 4 Elect Director Maria M. Klawe For For Management 5 Elect Director Stephen J. Luczo For For Management 6 Elect Director David F. Marquardt For For Management 7 Elect Director Charles H. Noski For For Management 8 Elect Director Helmut Panke For For Management 9 Elect Director John W. Thompson For For Management 10 Amend Executive Incentive Bonus Plan For For Management 11 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 12 Ratify Auditors For For Management MORGAN STANLEY Ticker: MS Security ID: 617446448 Meeting Date: MAY 13, 2014 Meeting Type: Annual Record Date: MAR 17, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Erskine B. Bowles For For Management 1.2 Elect Director Howard J. Davies For For Management 1.3 Elect Director Thomas H. Glocer For For Management 1.4 Elect Director James P. Gorman For For Management 1.5 Elect Director Robert H. Herz For For Management 1.6 Elect Director C. Robert Kidder For For Management 1.7 Elect Director Klaus Kleinfeld For For Management 1.8 Elect Director Donald T. Nicolaisen For For Management 1.9 Elect Director Hutham S. Olayan For For Management 1.10 Elect Director James W. Owens For For Management 1.11 Elect Director O. Griffith Sexton For For Management 1.12 Elect Director Ryosuke Tamakoshi For For Management 1.13 Elect Director Masaaki Tanaka For For Management 1.14 Elect Director Laura D. Tyson For For Management 1.15 Elect Director Rayford Wilkins, Jr. For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Report on Lobbying Payments and Policy Against Abstain Shareholder NU SKIN ENTERPRISES, INC. Ticker: NUS Security ID: 67018T105 Meeting Date: JUN 24, 2014 Meeting Type: Annual Record Date: MAY 06, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Nevin N. Andersen For For Management 1.2 Elect Director Daniel W. Campbell For For Management 1.3 Elect Director M. Truman Hunt For For Management 1.4 Elect Director Andrew D. Lipman For For Management 1.5 Elect Director Steven J. Lund For For Management 1.6 Elect Director Patricia A. Negron For For Management 1.7 Elect Director Neil H. Offen For For Management 1.8 Elect Director Thomas R. Pisano For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management OCCIDENTAL PETROLEUM CORPORATION Ticker: OXY Security ID: 674599105 Meeting Date: MAY 02, 2014 Meeting Type: Annual Record Date: MAR 13, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Spencer Abraham For For Management 1.2 Elect Director Howard I. Atkins For For Management 1.3 Elect Director Eugene L. Batchelder For For Management 1.4 Elect Director Stephen I. Chazen For For Management 1.5 Elect Director Edward P. Djerejian For For Management 1.6 Elect Director John E. Feick For For Management 1.7 Elect Director Margaret M. Foran For For Management 1.8 Elect Director Carlos M. Gutierrez For For Management 1.9 Elect Director William R. Klesse For For Management 1.10 Elect Director Avedick B. Poladian For For Management 1.11 Elect Director Elisse B. Walter For For Management 2 Remove Age Restriction for Directors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Provide Right to Act by Written Consent For For Management 5 Separate the Roles of the Chairman of For For Management the Board and the Chief Executive Officer 6 Ratify Auditors For For Management 7 Stock Retention/Holding Period Against Against Shareholder 8 Review and Assess Membership of Against Against Shareholder Lobbying Organizations 9 Report on Management of Hydraulic Against Abstain Shareholder Fracturing Risks and Opportunities 10 Report on Methane Emissions Management Against Abstain Shareholder and Reduction Targets ORACLE CORPORATION Ticker: ORCL Security ID: 68389X105 Meeting Date: OCT 31, 2013 Meeting Type: Annual Record Date: SEP 03, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Jeffrey S. Berg For For Management 1.2 Elect Director H. Raymond Bingham For For Management 1.3 Elect Director Michael J. Boskin For For Management 1.4 Elect Director Safra A. Catz For For Management 1.5 Elect Director Bruce R. Chizen For For Management 1.6 Elect Director George H. Conrades For For Management 1.7 Elect Director Lawrence J. Ellison For For Management 1.8 Elect Director Hector Garcia-Molina For For Management 1.9 Elect Director Jeffrey O. Henley For For Management 1.10 Elect Director Mark V. Hurd For For Management 1.11 Elect Director Naomi O. Seligman For For Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Amend Omnibus Stock Plan For Against Management 4 Ratify Auditors For For Management 5 Establish Human Rights Committee Against Against Shareholder 6 Require Independent Board Chairman Against For Shareholder 7 Provide Vote Counting to Exclude Against Against Shareholder Abstentions 8 Adopt Multiple Performance Metrics Against For Shareholder Under Executive Incentive Plans 9 Require Shareholder Approval of Against For Shareholder Quantifiable Performance Metrics PEPSICO, INC. Ticker: PEP Security ID: 713448108 Meeting Date: MAY 07, 2014 Meeting Type: Annual Record Date: FEB 28, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Shona L. Brown For For Management 1b Elect Director George W. Buckley For For Management 1c Elect Director Ian M. Cook For For Management 1d Elect Director Dina Dublon For For Management 1e Elect Director Rona A. Fairhead For For Management 1f Elect Director Ray L. Hunt For For Management 1g Elect Director Alberto Ibarguen For For Management 1h Elect Director Indra K. Nooyi For For Management 1i Elect Director Sharon Percy Rockefeller For For Management 1j Elect Director James J. Schiro For For Management 1k Elect Director Lloyd G. Trotter For For Management 1l Elect Director Daniel Vasella For For Management 1m Elect Director Alberto Weisser For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Amend Executive Incentive Bonus Plan For For Management 5 Require Shareholder Vote to Approve Against Against Shareholder Political Contributions Policy 6 Stock Retention/Holding Period Against Against Shareholder PRECISION CASTPARTS CORP. Ticker: PCP Security ID: 740189105 Meeting Date: AUG 13, 2013 Meeting Type: Annual Record Date: JUN 11, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Mark Donegan For For Management 1.2 Elect Director Daniel J. Murphy For For Management 1.3 Elect Director Vernon E. Oechsle For For Management 1.4 Elect Director Ulrich Schmidt For For Management 1.5 Elect Director Richard L. Wambold For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Amend Omnibus Stock Plan For For Management 5 Adopt Majority Voting for Uncontested For For Management Election of Directors PVH CORP. Ticker: PVH Security ID: 693656100 Meeting Date: JUN 19, 2014 Meeting Type: Annual Record Date: APR 22, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Mary Baglivo For For Management 1.2 Elect Director Brent Callinicos For For Management 1.3 Elect Director Emanuel Chirico For For Management 1.4 Elect Director Juan R. Figuereo For For Management 1.5 Elect Director Joseph B. Fuller For For Management 1.6 Elect Director Fred Gehring For For Management 1.7 Elect Director Bruce Maggin For For Management 1.8 Elect Director V. James Marino For For Management 1.9 Elect Director Henry Nasella For For Management 1.10 Elect Director Rita M. Rodriguez For For Management 1.11 Elect Director Edward R. Rosenfeld For For Management 1.12 Elect Director Craig Rydin For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management QUALCOMM INCORPORATED Ticker: QCOM Security ID: 747525103 Meeting Date: MAR 04, 2014 Meeting Type: Annual Record Date: JAN 06, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Barbara T. Alexander For For Management 1b Elect Director Donald G. Cruickshank For For Management 1c Elect Director Raymond V. Dittamore For For Management 1d Elect Director Susan Hockfield For For Management 1e Elect Director Thomas W. Horton For For Management 1f Elect Director Paul E. Jacobs For For Management 1g Elect Director Sherry Lansing For For Management 1h Elect Director Steven M. Mollenkopf For For Management 1i Elect Director Duane A. Nelles For For Management 1j Elect Director Clark T. 'Sandy' Randt, For For Management Jr. 1k Elect Director Francisco Ros For For Management 1l Elect Director Jonathan J. Rubinstein For For Management 1m Elect Director Brent Scowcroft For For Management 1n Elect Director Marc I. Stern For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management ROSS STORES, INC. Ticker: ROST Security ID: 778296103 Meeting Date: MAY 21, 2014 Meeting Type: Annual Record Date: MAR 25, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Michael Balmuth For For Management 1b Elect Director K. Gunnar Bjorklund For For Management 1c Elect Director Michael J. Bush For For Management 1d Elect Director Norman A. Ferber For For Management 1e Elect Director Sharon D. Garrett For For Management 1f Elect Director George P. Orban For For Management 1g Elect Director Lawrence S. Peiros For For Management 1h Elect Director Gregory L. Quesnel For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management SOUTHWESTERN ENERGY COMPANY Ticker: SWN Security ID: 845467109 Meeting Date: MAY 20, 2014 Meeting Type: Annual Record Date: MAR 28, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director John D. Gass For For Management 1.2 Elect Director Catherine A. Kehr For For Management 1.3 Elect Director Greg D. Kerley For For Management 1.4 Elect Director Vello A. Kuuskraa For For Management 1.5 Elect Director Kenneth R. Mourton For For Management 1.6 Elect Director Steven L. Mueller For For Management 1.7 Elect Director Elliott Pew For For Management 1.8 Elect Director Alan H. Stevens For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Amend Bylaws Call Special Meetings Against For Shareholder 5 Report on Methane Emissions Management Against Abstain Shareholder and Reduction Targets STARBUCKS CORPORATION Ticker: SBUX Security ID: 855244109 Meeting Date: MAR 19, 2014 Meeting Type: Annual Record Date: JAN 09, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1a Election Of Director Howard Schultz For For Management 1b Election Of Director William W. Bradley For For Management 1c Election Of Director Robert M. Gates For For Management 1d Election Of Director Mellody Hobson For For Management 1e Election Of Director Kevin R. Johnson For For Management 1f Election Of Director Olden Lee For For Management 1g Election Of Director Joshua Cooper Ramo For For Management 1h Election Of Director James G. Shennan, For For Management Jr. 1i Election Of Director Clara Shih For For Management 1j Election Of Director Javier G. Teruel For For Management 1k Election Of Director Myron E. Ullman, For For Management III 1l Election Of Director Craig E. Weatherup For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management 4 Prohibit Political Spending Against Against Shareholder 5 Require Independent Board Chairman Against Against Shareholder THE HOME DEPOT, INC. Ticker: HD Security ID: 437076102 Meeting Date: MAY 22, 2014 Meeting Type: Annual Record Date: MAR 24, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director F. Duane Ackerman For For Management 1b Elect Director Francis S. Blake For For Management 1c Elect Director Ari Bousbib For For Management 1d Elect Director Gregory D. Brenneman For For Management 1e Elect Director J. Frank Brown For For Management 1f Elect Director Albert P. Carey For For Management 1g Elect Director Armando Codina For For Management 1h Elect Director Helena B. Foulkes For For Management 1i Elect Director Wayne M. Hewett For For Management 1j Elect Director Karen L. Katen For For Management 1k Elect Director Mark Vadon For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Amend Bylaws Call Special Meetings Against For Shareholder 5 Prepare Employment Diversity Report Against Abstain Shareholder THE WALT DISNEY COMPANY Ticker: DIS Security ID: 254687106 Meeting Date: MAR 18, 2014 Meeting Type: Annual Record Date: JAN 17, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Susan E. Arnold For For Management 1b Elect Director John S. Chen For For Management 1c Elect Director Jack Dorsey For For Management 1d Elect Director Robert A. Iger For For Management 1e Elect Director Fred H. Langhammer For For Management 1f Elect Director Aylwin B. Lewis For For Management 1g Elect Director Monica C. Lozano For For Management 1h Elect Director Robert W. Matschullat For For Management 1i Elect Director Sheryl K. Sandberg For For Management 1j Elect Director Orin C. Smith For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Provide Right to Call Special Meeting For For Management 5 Adopt Proxy Access Right Against For Shareholder 6 Pro-rata Vesting of Equity Awards Against Against Shareholder TIME WARNER INC. Ticker: TWX Security ID: 887317303 Meeting Date: JUN 13, 2014 Meeting Type: Annual Record Date: APR 14, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director James L. Barksdale For For Management 1.2 Elect Director William P. Barr For For Management 1.3 Elect Director Jeffrey L. Bewkes For For Management 1.4 Elect Director Stephen F. Bollenbach For For Management 1.5 Elect Director Robert C. Clark For For Management 1.6 Elect Director Mathias Dopfner For For Management 1.7 Elect Director Jessica P. Einhorn For For Management 1.8 Elect Director Carlos M. Gutierrez For For Management 1.9 Elect Director Fred Hassan For For Management 1.10 Elect Director Kenneth J. Novack For For Management 1.11 Elect Director Paul D. Wachter For For Management 1.12 Elect Director Deborah C. Wright For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Require Independent Board Chairman Against Against Shareholder UNION PACIFIC CORPORATION Ticker: UNP Security ID: 907818108 Meeting Date: MAY 15, 2014 Meeting Type: Annual Record Date: MAR 24, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Andrew H. Card, Jr. For For Management 1.2 Elect Director Erroll B. Davis, Jr. For For Management 1.3 Elect Director David B. Dillon For For Management 1.4 Elect Director Judith Richards Hope For For Management 1.5 Elect Director John J. Koraleski For For Management 1.6 Elect Director Charles C. Krulak For For Management 1.7 Elect Director Michael R. McCarthy For For Management 1.8 Elect Director Michael W. McConnell For For Management 1.9 Elect Director Thomas F. McLarty, III For For Management 1.10 Elect Director Steven R. Rogel For For Management 1.11 Elect Director Jose H. Villarreal For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Increase Authorized Common Stock For For Management 5 Stock Retention/Holding Period Against Against Shareholder UNITED TECHNOLOGIES CORPORATION Ticker: UTX Security ID: 913017109 Meeting Date: APR 28, 2014 Meeting Type: Annual Record Date: MAR 03, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Louis R. Chenevert For For Management 1b Elect Director John V. Faraci For For Management 1c Elect Director Jean-Pierre Garnier For For Management 1d Elect Director Jamie S. Gorelick For For Management 1e Elect Director Edward A. Kangas For For Management 1f Elect Director Ellen J. Kullman For For Management 1g Elect Director Marshall O. Larsen For For Management 1h Elect Director Harold McGraw, III For For Management 1i Elect Director Richard B. Myers For For Management 1j Elect Director H. Patrick Swygert For Against Management 1k Elect Director Andre Villeneuve For For Management 1l Elect Director Christine Todd Whitman For For Management 2 Ratify Auditors For For Management 3 Amend Omnibus Stock Plan For For Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation VERIZON COMMUNICATIONS INC. Ticker: VZ Security ID: 92343V104 Meeting Date: MAY 01, 2014 Meeting Type: Annual Record Date: MAR 03, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Shellye L. Archambeau For For Management 1.2 Elect Director Richard L. Carrion For For Management 1.3 Elect Director Melanie L. Healey For For Management 1.4 Elect Director M. Frances Keeth For For Management 1.5 Elect Director Robert W. Lane For For Management 1.6 Elect Director Lowell C. McAdam For For Management 1.7 Elect Director Donald T. Nicolaisen For For Management 1.8 Elect Director Clarence Otis, Jr. For For Management 1.9 Elect Director Rodney E. Slater For For Management 1.10 Elect Director Kathryn A. Tesija For For Management 1.11 Elect Director Gregory D. Wasson For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Provide Proxy Access Right For For Management 5 Report on Net Neutrality Against Abstain Shareholder 6 Report on Lobbying Payments and Policy Against Abstain Shareholder 7 Submit Severance Agreement Against For Shareholder (Change-in-Control) to Shareholder Vote 8 Amend Articles/Bylaws/Charter Call Against For Shareholder Special Meetings 9 Provide Right to Act by Written Consent Against For Shareholder 10 Approve Proxy Voting Authority Against Against Shareholder VERTEX PHARMACEUTICALS INCORPORATED Ticker: VRTX Security ID: 92532F100 Meeting Date: MAY 07, 2014 Meeting Type: Annual Record Date: MAR 10, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Margaret G. McGlynn For For Management 1.2 Elect Director Wayne J. Riley For For Management 1.3 Elect Director William D. Young For For Management 2 Amend Omnibus Stock Plan For For Management 3 Ratify Auditors For For Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation VISA INC. Ticker: V Security ID: 92826C839 Meeting Date: JAN 29, 2014 Meeting Type: Annual Record Date: DEC 03, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Mary B. Cranston For For Management 1b Elect Director Francisco Javier For For Management Fernandez-Carbajal 1c Elect Director Alfred F. Kelly, Jr. For For Management 1d Elect Director Robert W. Matschullat For For Management 1e Elect Director Cathy E. Minehan For For Management 1f Elect Director Suzanne Nora Johnson For For Management 1g Elect Director David J. Pang For For Management 1h Elect Director Charles W. Scharf For For Management 1i Elect Director William S. Shanahan For For Management 1j Elect Director John A. C. Swainson For For Management 1k Elect Director Maynard G. Webb, Jr. For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management VODAFONE GROUP PLC Ticker: VOD Security ID: 92857W209 Meeting Date: JAN 28, 2014 Meeting Type: Special Record Date: DEC 12, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Scheme of Arrangement For For Management 1 Approve Disposal of All of the Shares For For Management in Vodafone Americas Finance 1 by Vodafone 4 Limited to Verizon Communications Inc 2 Approve Matters Relating to the Return For For Management of Value to Shareholders 3 Authorise Market Purchase of Ordinary For For Management Shares 4 Authorise Board to Ratify and Execute For For Management Approved Resolutions XILINX, INC. Ticker: XLNX Security ID: 983919101 Meeting Date: AUG 14, 2013 Meeting Type: Annual Record Date: JUN 17, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Philip T. Gianos For For Management 1.2 Elect Director Moshe N. Gavrielov For For Management 1.3 Elect Director John L. Doyle For For Management 1.4 Elect Director William G. Howard, Jr. For For Management 1.5 Elect Director J. Michael Patterson For For Management 1.6 Elect Director Albert A. Pimentel For For Management 1.7 Elect Director Marshall C. Turner For For Management 1.8 Elect Director Elizabeth W. Vanderslice For For Management 2 Amend Qualified Employee Stock For For Management Purchase Plan 3 Amend Omnibus Stock Plan For For Management 4 Amend Omnibus Stock Plan For For Management 5 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 6 Ratify Auditors For For Management YAHOO! INC. Ticker: YHOO Security ID: 984332106 Meeting Date: JUN 25, 2014 Meeting Type: Annual Record Date: APR 28, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director David Filo For For Management 1.2 Elect Director Susan M. James For For Management 1.3 Elect Director Max R. Levchin For For Management 1.4 Elect Director Marissa A. Mayer For For Management 1.5 Elect Director Thomas J. McInerney For For Management 1.6 Elect Director Charles R. Schwab For For Management 1.7 Elect Director H. Lee Scott, Jr. For For Management 1.8 Elect Director Jane E. Shaw For For Management 1.9 Elect Director Maynard G. Webb, Jr. For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Amend Omnibus Stock Plan For For Management 4 Ratify Auditors For For Management 5 Provide Right to Call Special Meeting For For Management 6 Establish Board Committee on Human Against Against Shareholder Rights 7 Report on Lobbying Payments and Policy Against Abstain Shareholder 8 Report on Political Contributions Against Abstain Shareholder END NPX REPORT
